Citation Nr: 1129440	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  03-30 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2004, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge. A transcript of this hearing was prepared and associated with the claims file.

In January 2005, May 2009, and June 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for degenerative joint disease of the lumbar spine, which he contends is developed as a result of his duties as a parachutist in service.  

The Board notes that, except for a July 1957 discharge examination report and DD Form 214, all of the Veteran's service treatment records and service personnel records were destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  Where service records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board is aware that it has already remanded this case multiple times and has made repeated attempts to obtain records that would corroborate the Veteran's reported in-service back injury.  Despite the inability to obtain such evidence, however, the Board finds that the Veteran has provided competent, credible testimony that justifies a remand for a VA examination.  

The Board notes that, even though he is a lay person, the Veteran is competent to testify that he injured his back in service and that he has experienced back pain ever since.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In particular, the Veteran has provided a detailed description of this injury and subsequent medical treatment in his August 2003 notice of disagreement and at his October 2004 Board hearing.  He has submitted post-service medical records reflecting treatment for a back injury as early as April 1970.

The record also contains evidence verifying the Veteran's duties as a parachutist in service.  The Veteran has submitted an old newspaper clipping reflecting that he was a member of the 11th Airborne Division's 76th Tank Battalion in Germany.  The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was of light weapons infantry.  This information supports the Veteran's assertion that he performed parachute jumps in service.  The Board thus considers the Veteran's description of his in-service parachute injury and subsequent back problems to be highly credible.  

The Board regrets the additional delay.  However, it is necessary to remand this case in order to schedule a VA examination and obtain an etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current back disability, which has been identified as degenerative joint disease of the lumbar spine.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current back disability.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  

The examiner should take into account the Veteran's in-service duties as a parachutist and the Veteran's own credible description of his in-service back injury.  Any opinion expressed must be accompanied by a complete rationale.  

2.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


